Citation Nr: 1819963	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a major depressive disorder.

5.  Entitlement to increases in the (0 percent prior to June 10, 2014 and 30 percent from that date) ratings assigned for bilateral flat feet.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1983 to January 1986.  These matters are before the Board of Veterans'Appeals (Board) on appeal from December 2011 and December 2012 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating assigned for bilateral flat feet to 10 percent effective September 29, 2011, (December 2011 rating decision) and denied service connection for a low back disability, right and left knee disabilities, major depressive disorder, and a TDIU rating (December 2012 rating decision).  An interim (June 2016) rating decision increased the rating for bilateral flat feet to 30 percent effective June 10, 2014.  In January 2018 a videoconference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On April 2012 VA spine and knee examinations, the diagnoses included lumbar degenerative disc disease (DDD) and patellofemoral pain syndrome of the right and left knees.  An opinion as to whether the disabilities are related to service or a service connected disability was not provided, and another examination was sought.  On May 2012 VA examination, the examiner opined that it was less likely than not that the Veteran's bilateral knees and low back disabilities are due his service-connected bilateral flat feet disability.  She explained that while flat feet could possibly alter gait and alignment and cause extra stress on the knees and low back, it would be unlikely that this would occur quickly.  She also indicated that the Veteran had back and knee symptoms at the time of his flat feet diagnosis.  In June 2012, the RO, finding the May 2012 opinion unclear, sought clarification from the examiner.  On June 14, 2012, the examiner opined that there was no evidence that flat feet had caused or worsened the Veteran's back or knee disabilities because the back and knee disabilities were very common medical disorders.  She explained that the back and knee disorders were likely due to wear and tear of military as well as usual activities.  Finding the addendum opinion inconsistent, the RO sought another addendum opinion.  On June 21, 2012, the examiner opined that it was less likely than not that the Veteran's back and knee disabilities were related to military service.  She opined that she reviewed the previous opinion as well as additional information including the first reports of any knee or back complaints which were noted 25 years after military service.  The Board finds the April and May 2012 opinions and June 2012 addendums inadequate for rating purposes because the opinions are contradictory, conclusory, and lack adequate rationale. 

On July 2014 VA spine and knees examination, the examiner diagnosed lumbar DDD and bilateral knee patellar chondromalacia.  The examiner opined that it was less likely than not that the Veteran's low back and knee disabilities were incurred in or caused by an in-service injury, event, or illness because the service treatment records (STRs) did not reveal any evidence that he was evaluated for knee or back pain on active duty or on separation examination.  The Board finds the opinion inadequate because a lack of documented treatment for back and knee disabilities during active service is not fatal to the Veteran's claim, it did not address any of his complaints since service, and it did not address his secondary service theory of entitlement. 

In a September 2014 private report, the provider opined that the Veteran's plantar disability definitely contributed to his patellofemoral pain syndrome.  He explained that during active duty he carried a sixty pound machine gun for long periods of time which would have contributed to and worsened his flat feet condition.  That opinion also is conclusory; it lacks adequate rationale. 

On April 2016 VA low back and knees examination, lumbar DDD and bilateral patellar chondromalacia were diagnosed.  The examiner opined that lumbar DDD and bilateral chondromalacia patellar are not caused by or as a result of bilateral flat feet.  He explained that there was no evidence of a causal association between the Veteran's claimed lower back DDD and bilateral knee disability and service-connected bilateral flat feet.  The Board finds the opinion inadequate because it is conclusory, contains inadequate rationale, and does not address aggravation.  As no examination to date produced an opinion adequate for rating purposes, another examination to ascertain the etiology of the low back and knee disabilities is necessary. 

On November 2012 VA mental examination, depressive disorder not otherwise specified (NOS) was diagnosed.  The examiner opined that it was less likely than not that the Veteran's flat feet disability "played any role" in his depressive symptoms which were sustained by his physical debility more generally.  He explained that the Veteran related his symptoms to his physical disabilities, generally, and coping with pain and during treatment sessions did not link his symptoms to flat feet.  That opinion is inadequate because it focuses on causation and does not discuss aggravation (a raised theory of entitlement).  Therefore, another examination is necessary to secure an adequate opinion is necessary. 

At the January 2018 videoconference hearing, the Veteran testified that his bilateral flat feet disability has worsened in severity.  In light of the length of intervening period since he was last examined by VA (in June 2014, more than 3 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The matter of entitlement to a TDIU rating is inextricably intertwined with the other claims being remanded, and consideration of that matter must be deferred pending resolution of the remaining claims.
Additionally, the most recent records of the Veteran's VA treatment in his electronic claims file are from June 2016.  Updated records of VA treatment he  has received for the  disabilities at issue may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should secure for the record updated (from June 2016 to the present) records of all VA evaluations or treatment the Veteran has received for his low back, right and left knees, depressive disorder, and bilateral flat feet.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the likely etiology of his low back and right and left knee disabilities, and specifically whether or not they are directly related to (were incurred during) his active service/to include as due to activities therein, or were caused or aggravated by his service-connected bilateral flat feet.  The Veteran's record must be reviewed by the examiner in conjunction with this examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify (by diagnosis) each low back disability entity found/or shown by the record during the pendency of the instant claim. 

(b) Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was incurred in service/to include as due to strenuous activities therein?

(c) If a diagnosed low back disability is found to not be directly related to the Veteran's service, please opine further whether it is at least as likely as not (a 50% or greater probability) that any such disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected flat feet.  [The opinion must address aggravation.] 

(d) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, a low back disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that has resulted from such aggravation. 

(e) If the opinion is to the effect that a low back disability was not incurred in service or caused or aggravated by a service-connected disability, please identify the etiology considered more likely.

(f) Please identify (by diagnosis) each right and left knee disability entity found.

(g) Please identify the likely etiology for each right and left knee disability entity diagnosed.  Is it at least as likely as not (a 50% or better probability) that such disability was incurred during the Veteran's active service? 

(h) If a knee disability is found to not be directly related to the Veteran's service, please opine further whether it is at least as likely as not (a 50% or greater probability) that  such disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected flat feet.  [The opinion must address aggravation.] 

(i) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, a knee disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that has resulted from such aggravation. 

(j) If the opinion is to the effect that a diagnosed knee disability was not incurred in service or caused or aggravated by a service-connected disability, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.

(b) Please identify the likely etiology for each psychiatric disability diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such is directly related to the Veteran's service (was incurred therein) or was caused or aggravated (the opinion must specifically 
discuss the concept of aggravation) by his service-connected flat feet?

(c) If a diagnosed psychiatric disability is found to not have been incurred in service or caused by flat feet, but to have been aggravated by such disability, specify, to the extent possible, the degree of severity of such disability that resulted from the aggravation (i.e., identify the baseline level of severity of the psychiatric disability before the aggravation occurred, and the level of severity of the psychiatric disability after aggravation was completed).

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  The AOJ should also arrange for a podiatry examination of the Veteran to assess the severity of his service connected bilateral flat feet disability.  The entire record and the criteria for rating flatfoot (under 38 C.F.R. § 4.71a, Code 5276) should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should:

Assess the severity of the Veteran's bilateral flat feet disability.  Complete findings (and functional impairment) related to the disability should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to the disability. 

The examiner must include rationale with all opinions.

5.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims on appeal (to include the claim for a TDIU rating in light of the determinations on the other claims remanded, and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

